In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Dunne, J.), dated July 31, 1996, which denied the plaintiff’s motion for, in effect, reargument and renewal of the defendant’s motion for a change of venue from Nassau County to Jefferson County, which was granted by order of the same court (O’Shaughnessy, J.), dated May 26, 1989.
Ordered that the appeal from so much of the order as denied that branch of the plaintiff’s motion which was for reargument is dismissed; and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that the defendant is awarded one bill of costs.
The appeal from so much of the order as denied reargument must be dismissed, as no appeal lies from an order denying re-argument (see, Vazem Corp. T/ A Paradise Caterers v Sea & Sky Garden, 183 AD2d 710). To the extent that the plaintiff’s mo*316tion sought renewal, the additional facts and circumstances advanced by the plaintiff do not warrant changing the venue of the action back to Nassau County. Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.